Citation Nr: 1817525	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder (claimed as fatigue), to include as due to unexplained chronic multisymptom illness or as due to PTSD.

3.  Entitlement to service connection for recurring tension headaches (headaches), to include as due to unexplained chronic multisymptom illness or as due to PTSD.

4.  Entitlement to service connection for numbness of bilateral upper extremities, to include as due to unexplained chronic multisymptom illness.

5.  Entitlement to service connection for a skin condition of the legs, to include as due to unexplained chronic multisymptom illness. 

6.  Entitlement to service connection for a right foot condition, now also claimed to include as due to unexplained chronic multisymptom illness.

7.  Entitlement to a total disability rating as due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977 and April 1982 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that the Veteran was denied service connection for bilateral plantar fasciitis in December 2008, and the RO has treated his current foot claim as a new and material evidence claim; however, he is now more broadly claiming a right foot disorder, and the Board is thus treating this as a de novo claim.  

In January 2017, the Veteran provided a waiver of RO review of new evidence.

The claims of entitlement to service connection for a right foot condition, entitlement to service connection for a skin condition of the legs, and entitlement to TDIU (on appeal as associated with the PTSD rating claim) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of occupational and social impairment with reduced reliability and productivity prior to December 5, 2016.

2.  The Veteran's service-connected PTSD is productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.

3.  The Veteran's obstructive sleep apnea (OSA) was caused by service-connected PTSD and prescription medications for service-connected musculoskeletal disorders.

4.  The Veteran's headaches were caused by service-connected PTSD and OSA.

5.  The Veteran's bilateral upper extremity peripheral neuropathy was not caused by active service.


CONCLUSION OF LAW

1.  Prior to December 5, 2016, the criteria for an evaluation in excess of 50 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Beginning December 5, 2016, the criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for service connection of sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2017).

4.  The criteria for service connection for headaches have been met.  38 U.S.C. §§1110, 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  The Veteran's representative submitted a brief in January 2017.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.  

Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Veteran contends his PTSD symptoms warrant a rating in excess of 50 percent.  The Veteran's wife submitted a statement in August 2011 which describes the Veteran's mood swings, lack of intimacy, chronic sleep impairment, disturbances in motivation, and his short temper.  VA mental health treatment notes in November 2011, December 2011, and March 2012 noted the Veteran was of no risk to himself or others; and he experienced sleep disturbance, regular nightmares, and violent movements during sleep.  

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed the Veteran with PTSD and found the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner based this evaluation on symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

An additional VA examination was conducted in November 2015.  The examiner determined the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner based this evaluation on symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of mood and motivation.  

The Veteran supplied a PTSD Disability Benefits Questionnaire from Dr. H.K-G. in December 2016.  The examiner reviewed the Veteran's claims file and VA records.  The examiner found the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The evaluation was based on symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss of the names of close relatives, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.

As the Veteran PTSD is currently evaluated at 50 percent disabling, the Veteran's PTSD symptomatology must closely approximate the criteria of 70 percent or 100 percent under Diagnostic Code 9411 to warrant an increased evaluation.  Based on the medical and lay evidence, the Veteran's PTSD, prior to December 5, 2016 does not meet the criteria necessary to warrant an evaluation in excess of 50 percent as the Veteran did not display the necessary symptoms.  The record is negative for suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene.   The Veteran did display symptoms of difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and impaired impulse control.  The Board notes that although some of the Veteran's symptoms prior to December 5, 2016 meet the criteria of 70 percent, the totality of the Veteran's symptoms do not warrant an evaluation in excess of 50 percent. 

The December 2016 examiner found the Veteran's disability picture to be more severe than previous examinations.  In short, the evidence supports a 70 percent evaluation, but not higher, for this disorder beginning December 5, 2016.  To this extent, the appeal is granted.  

The Board considered a 100 percent evaluation for total occupational and social impairment.  The record is negative for a medical opinion which found the Veteran of total occupational and social impairment.  The symptoms noted by the December 2016 examination do not themselves give rise to a total disability rating for PTSD in light of the cited rating criteria.  Rather, the Veteran's PTSD symptoms currently most closely approximate a 70 percent evaluation.  Accordingly, the Board finds the Veteran's disability picture does not warrant a 100 percent evaluation.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For certain chronic diseases, including organic disease of the nervous system such as migraines and neuropathy, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A.  Obstructive Sleep Apnea

In this case, the Veteran has asserted that his fatigue was caused by unexplained chronic multisymptom illness, or in the alternative, caused by his PTSD.  There is conflicting medical evidence in this case.  A March 2012 VA Gulf War examination report contains a negative opinion.  A December 2016 private doctor's opinion indicates that OSA causes the Veteran's fatigue, and the OSA was caused by the Veteran's service-connected PTSD and opioid medications taken due to pain from service-connected musculoskeletal disabilities.  Both doctors reviewed the Veteran's claims file and provided a rationale for their opinions, and the private doctor cited the Veteran's reported history in reaching the opinion.  The evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for OSA.  This claim is thus granted in full.  

B.  Headaches

The Veteran has asserted that his headaches were caused by unexplained chronic multisymptom illness, or in the alternative, caused by his PTSD.  There is conflicting medical evidence in this case.  A March 2012 VA Gulf War examination contains a negative opinion, whereas a December 2016 private doctor's opinion indicates that the Veteran's headaches are caused by both PTSD and OSA, both service-connected disabilities.  Both doctors reviewed the Veteran's claims file and provided a rationale for their opinions, and the private doctor cited the Veteran's reported history in reaching the opinion.  The evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for headaches.  This claim is thus granted in full.  

C.  Upper Extremity Peripheral Neuropathy

The Veteran contends his upper extremity peripheral neuropathy was caused by chronic unexplained multisymptom illness.  The Veteran's STRs, which include examinations from December 1974, December 1977, August 1983, June 1984, May 1990, and February 1994 are silent for complaints or diagnoses regarding upper extremity peripheral neuropathy.  The Veteran was afforded a VA examination in March 2012.  The examiner diagnosed the Veteran with distal sensorimotor polyneuropathy of the upper and lower extremities.  The examiner provided a negative nexus opinion, determining the Veteran's arm numbness was more than likely caused by his high sugar levels and previous alcohol intake which are known to cause sensory polyneuropathies.  The Board notes that service connection is not in effect for type II diabetes mellitus or any other diseases of the endocrine system, and the Veteran's service-connected PTSD does not encompass alcohol abuse.

The Veteran's claims file is negative for a positive nexus opinion relating the Veteran's peripheral neuropathy to active service on a direct basis.  The record is also negative for evidence to support finding the Veteran's neuropathy manifested to a compensable degree within one year of separation from active service to warrant service connection on a presumptive basis as a chronic disease.  

The Board has also examined the Veteran's entitlement to service connection though the Persian Gulf presumption.  See 38 C.F.R. § 3.317(a).  Congress passed the Persian Gulf Veterans' Benefits Act to provide compensation for disabilities resulting from undiagnosed illnesses.  Pub. L. 103-446, 108 Stat. 4645 (1994).  Congress later expanded the statute to cover "medically unexplained chronic multisymptom illnesses," Pub. L. 107-103, 115 Stat. 976, 988 (2001), which VA has explained as "a diagnosed illness without conclusive pathophysiology or etiology."  The Board is unable to grant service connection through 38 C.F.R. § 3.317, as the examiner provided a known clinical diagnosis for the Veteran's bilateral arm numbness, and opined as the etiology of the diagnosed illness. 

The Board acknowledges the Veteran's lay contentions of an etiological relationship between his upper extremity peripheral neuropathy and his active service.  The Veteran is competent to describe symptoms but does not have the training or credentials to provide diagnoses of, or competent opinions as to, the etiology of neuropathy.  See Davidson, supra.  Accordingly, his lay opinion lacks probative value and is not sufficient to grant service connection.  In conclusion, service connection for upper extremity peripheral neuropathy is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD, prior to December 5, 2016, is denied.

Entitlement to a 70 percent evaluation for PTSD is granted, beginning December 5, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for OSA is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for upper extremity peripheral neuropathy is denied.  


REMAND

The Board finds the March 2012 skin and foot examinations inadequate and therefore the issues must be remanded.  In the skin examination, the examiner diagnosed the Veteran with eczema, and stated there was a known etiology.  However, the examiner did not provide the etiology of the eczema.  In addition, the examination did not address the Veteran's treatment for skin conditions listed in the Veteran's STRs.

The Veteran's foot examination provided a diagnosis for bilateral arthritis and determined arthritis was caused by aging.  However, February 2008 VA treatment notes provided a diagnosis for bilateral plantar fasciitis.  The examiner did not list this previous diagnosis when asked if the Veteran now or had ever had a foot condition.  The exclusion of a clearly marked diagnosis in the Veteran's record casts doubt on the adequacy of the examination.  The past diagnosis of bilateral fasciitis must be addressed in the rationale of the opinion as the Veteran is claiming service connection for a right foot condition. 

Before the Board may adjudicate the Veteran's TDIU claim, the Veteran needs to submit a VA Form 21-8940 as previously requested in February 2016.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter as to TDIU, with a VA Form 21-8940 for him to complete and return to VA, and a VA Form 21-4192 to be completed by his last employer.

2.  Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the use of the Veteran's authorization as necessary.  If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(e).

3.  After updated records have been obtained, schedule the Veteran for a VA medical examination to determine the nature and etiology any disability manifested by a skin condition and a foot condition.  (Separate examinations may be conducted, if deemed warranted, but are not required by this REMAND).  The claims file should be made available to the examiner.  The examiner's attention is directed to the March 2012 VA examination report described above, as well as the February 2008 treatment notes indicating bilateral plantar fasciitis.  All studies and tests deemed necessary by the examiner should be performed.  

For each diagnosed disorder (including those in the cited reports), please opine whether is it at least as likely as not (a 50 percent or greater probability) that the disorder had its onset directly during one of his periods of active duty or is otherwise related to any event or injury therein.  In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

4.  Then, after taking any additional development deemed necessary, readjudicate the claims (including TDIU) considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


